234 Md. 624 (1964)
198 A.2d 244
MUHLY
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 112, September Term, 1963.]
Court of Appeals of Maryland.
Decided March 16, 1964.
Before BRUNE, C.J., and HENDERSON, PRESCOTT, HORNEY and MARBURY, JJ.
PER CURIAM:
In this application for leave to appeal from a jury finding that he is a defective delinquent, the applicant alleges: (1) that the evidence was legally insufficient to support a finding of defective delinquency; (2) that the verdict was against the weight of the evidence; and (3) that "certain beneficial evidence" was arbitrarily withheld by the officials of Patuxent Institution.
All of the alleged reasons for granting leave to appeal are without merit. The first allegation, concerning the sufficiency of the evidence, is not supported by the record. The report of the director of the institution as well as the report of his own psychiatrist were to the effect that the applicant was a defective delinquent within the meaning of the statute, and the jury was entitled to rely on such evidence. We have repeatedly held that the opinions of expert witnesses in defective delinquent cases should be accorded serious consideration. See Cooper v. Director, 234 Md. 622, and the cases therein cited. The second contention relates to and bears solely on the weight of the evidence and is not available as a ground for leave to appeal. Cooper v. Director, supra. The third claim, absent a statement as to the nature of the evidence withheld and why or how the withholding of it was prejudicial to the applicant, merely states the conclusion of the applicant and is therefore an insufficient basis for granting leave to appeal. Faulkner v. Director, 230 Md. 632, 187 A.2d 473 (1963).
Application denied.